DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/26/2020, this is a First Action Non-Final Rejection on the Merits. Claims 10-11 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020, 10/09/2020 and 04/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1. – a movable unit …In claim 1.
2. – an imaging calculation unit…. In claim 1.
3. – a force calculation unit… In claim 1.
4. - a first force detection unit… In claim 1.
5. - an action calculation unit… In claim 1.
6. - a high-order calculation unit… In claim 3.
7. - a functional safety unit… In claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “an acquisition unit that obtains” at least in paragraphs [0008, 0064, 0067, 0072], “a setting unit that sets” at least in paragraphs [0008, 0066, 0073], and “a storage unit that stores” at least in paragraphs [0009, 0059, 0065, 0067]. It is clear from the disclosure that these limitations are referring to the control/processing and memory components of a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant provides the claim limitation …”The robot according to claim 1, further comprising the first force detection unit, …….”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the further claimed “the first force detection unit” encompass, and therefore claim 4 is rendered indefinite.  Specifically, this is unclear because “a first force detection unit” was introduced previously in claim 1, and claim 4 recites the word “further”, meaning introducing again an additional “first force detection unit”. Is the “force detection unit” of claim 1 different or the same as “force detection unit” of claim 4 ?, hence since this confusing language cannot be ascertained, the claim is indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 5-9, these claims are either directly or indirectly dependent upon claim 4, and therefore are also rejected under this section for at least their dependency upon a rejected base claim.
Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al (JP 2017-087366), hereinafter “Sawada”.
Regarding claim 1, Sawada discloses a robot (e.g. via a robot, a control device, and a robot system as shown in figure 1) comprising:
            
    PNG
    media_image1.png
    494
    435
    media_image1.png
    Greyscale

 a base (see fig. 1); 
a movable unit coupled to the base (see arms and base in fig 1); and 

    PNG
    media_image2.png
    518
    881
    media_image2.png
    Greyscale

a control board (see control device 51 in figure 1; said control device comprises controller unit 101, which comprises control circuit 142; see [0041]: "The control circuit 142 controls the entire robot 1."; see [0035]: "The controller unit 101 is provided on the substrate."), having an imaging calculation unit that calculates output from an imaging unit, a force calculation unit that calculates output from a first force detection unit, and an action calculation unit that calculates an action of the movable unit based on a calculation result by the imaging calculation unit and a calculation result by the force calculation unit (see [0028], where it is disclosed that images from imaging units 11 and 21 and force sensor 31 information is transmitted to the control device, which controls the robot based on said information), 
wherein the control board is located inside of the base (see fig. 1 and see [0028]: the robot 1 includes a control device 51 inside the base portion).
Regarding claim 5, Sawada discloses wherein the action calculation unit stops or decelerates an action of the movable unit based on a calculation result by the force calculation unit (see [0028]: control device that controls the movement of the robot based on input from image and force sensor information).
Regarding claim 6, Sawada discloses further comprising a first wire provided inside of the base and coupling the first force detection unit and the control board (see [0037]: wires/cables connecting the sensors to the control unit).
Regarding claim 7, Sawada discloses wherein the force calculation unit calculates output from a second force detection unit provided in the movable unit (see [0025]: force sensors 31 located in movable units or manipulators MNP 1 and MNP 2 – see fig. 1).
Regarding claim 8, Sawada discloses further comprising: a functional safety unit provided inside of the base and detecting an abnormality of the first force detection unit based on output from the first force detection unit; and a second wire coupling the first force detection unit and the functional safety unit (see at least [0104]: abnormality detection for the sensors).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada.
Regarding claims 2-3, Sawada discloses as discussed above in claim 1. Sawada is silent to disclose (claim 2) wherein the control board has a wiring board and a calculating device provided on the wiring board, and the calculating device includes a plurality of calculation cores. (claim 3) wherein the calculating device has a high-order calculation unit that controls actuation of the control board, the imaging calculation unit, the force calculation unit, and the action calculation unit, and a number of the calculation cores corresponding to the imaging calculation unit is larger than any one of a number of the calculation cores corresponding to the high-order calculation unit, a number of the calculation cores corresponding to the force calculation unit, and a number of the calculation cores corresponding to the action calculation unit. 
Nevertheless, although Sawada discloses that the control device comprises a CPU. Having a multicore CPUs and having a larger number of cores for image processing are merely straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill. Hence it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada by using a multi-core CPU to enhance the processing capabilities.
Regarding claims 4 and 9-11, Sawada discloses as discussed above in claim 1. Sawada is silent to disclose (claim 4) further comprising the first force detection unit, wherein the first force detection unit is located inside of the base. (claim 9) wherein the second wire is duplexed, and the functional safety unit detects the abnormality based on a difference between a signal from one of the second wire and a signal from the other of the second wire. (claim 10) wherein the movable unit has a first arm and a second arm that pivots relative to the first arm, the robot further comprising: a pipe coupling the base and the second arm; and a third wire coupling the imaging unit and the control board and inserted through the pipe. (claim 11) wherein the movable unit includes a fourth wire coupling an end effector and the control board and inserted through the pipe.
Nevertheless, having the force detection unit located inside, having an abnormality detection based on a difference between two signals, and having the wires inserted through tubes are merely straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill. Hence it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada by having the force sensor located inside the base, having an abnormality detection based on a difference between two signals, and having the wires inserted through tubes  to have a robot capable of determining a location of abnormality related to a  component.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.- US 2015/0105907 to Aiso et al – which is directed to a robot includes a control unit that controls a movable unit of the robot to move an endpoint of the movable unit closer to a target position, and an image acquisition unit that acquires a target image as an image containing the end point when the end point is in the target position, and a current image as an image containing the end point when the end point is in a current position. The control unit controls movement of the movable unit based on the current image and the target image and output from a force detection unit that detects a force acting on the movable unit.
2.- US 2016/0120021 to Iida – which is directed to a robot includes: a wiring board which is a flexible printed wiring board including a first board wiring line through which current having a first frequency flows in a wiring direction and a second board wiring line through which current having a second frequency which is a frequency smaller than the first frequency flows in the wiring direction; and a shield board which is a flexible printed wiring board including a conductor and which is overlapped with the wiring board in a thickness direction, in which, in an orthogonal direction which is orthogonal to the wiring direction and the thickness direction, a first conductor edge which is one end portion of the conductor, the first board wiring line, the second board wiring line, a second conductor edge which is another end portion of the conductor are lined in this order, and a distance from the second conductor edge to the second board wiring line is shorter than a distance from the first conductor edge to the first board wiring line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664